DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19, 23, 25, 28, 29, 32, 36, 41 and 42 are pending. Claims 19, 23, 25, 28, 29, 32, 36, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-18 are under examination.
Claim Interpretation
	The presently claimed invention is directed to a method of treating cancer in a patient comprising the steps of (1) obtaining a tumor sample from the patient, (2) detecting whether cyclin G1 (CCNG1) gene expression is present in the tumor sample, (3) diagnosing the patient with a cancer that is responsive to a CCNG1 inhibitor that comprises a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NOs: 1 or 2 when the presence of CCNG1 gene expression in the tumor sample is detected and (4) administering an effective amount of the CCNG1 inhibitor to the diagnosed patient. As claimed, when the presence of CCNG1 gene expression is detected in a tumor sample from the patient, the patient is diagnosed as having a cancer that is responsive to a CCNG1 inhibitor comprising a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NOs: 1 and 2 wherein the binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NOs: 1 and 2 are configured to bind the polypeptide sequence SEQ ID NO: 3 that is exposed on a tumor. Once the patient is diagnosed, the patient is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claim rejections are new as necessitated by amendment.
Claims 2, 6, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the CCNG1 inhibitor further comprises at last one cytocidal gene”. Claim 2 is indefinite because there are two CCNG1 inhibitors previously recited; the “CCNG1 inhibitor comprising a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NO: 1 or SEQ ID NO: 2” recited in lines 6-12 of claim 1 and the “a CCNG1 inhibitor” that is administered recited in line 13 and unclear whether the limitation is referencing both of the inhibitors or one of the 
Claim 6 recites the limitation “wherein the CCNG1 inhibitor comprises at least two cytocidal genes, and wherein the at least cytocidal genes are a herpes simplex thymidine kinase (HStk) gene and a cyclin-inhibiting gene”. Claim 6 is indefinite because there are two CCNG1 inhibitors previously recited; the “CCNG1 inhibitor comprising a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NO: 1 or SEQ ID NO: 2” recited in lines 6-12 of claim 1 and the “a CCNG1 inhibitor” that is administered recited in line 13 and unclear whether the limitation is referencing both of the inhibitors or one of the inhibitors, and if the limitation is referring to one of the inhibitors, which inhibitor the limitation is referencing. 
Claim 7 recites the limitation “wherein the CCNG1 inhibitor comprises a retrovector encoding a knock out construct of the CCNG1 gene”. Claim 7 is indefinite because there are two CCNG1 inhibitors previously recited; the “CCNG1 inhibitor comprising a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NO: 1 or SEQ ID NO: 2” recited in lines 6-12 of claim 1 and the “a CCNG1 inhibitor” that is administered recited in line 13 and unclear whether the limitation is referencing both of the inhibitors or one of the inhibitors, and if the limitation is referring to one of the inhibitors, which inhibitor the limitation is referencing. 
Claim 15 recites the limitation “wherein the CCNG1 inhibitor comprises a cell penetrating peptide”. Claim 15 is indefinite because there are two CCNG1 inhibitors previously recited; the “CCNG1 inhibitor comprising a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NO: 1 or SEQ ID 
The rejection is new as necessitated by amendment.
Claims 1, 2, 4, and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention as amended recites the limitation “diagnosing the patient with a CCNG1 inhibitor-responsive cancer when the presence of CCNG1 gene expression in the tumor sample is detected, wherein the CCNG1 inhibitor comprises a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from Trp-Arg-Glu-Pro-Ser-Phe-Met-Ala-Leu-Ser (SEQ ID NO:1) or Trp-Arg-Glu-Pro-Gly-Arg-Met-Glu-Leu-Asn (SEQ ID NO:2), the binding peptide configured to bind a Gly-Xxx-Pro/Hyp-Ala-Xxx-Pro/Hyp-Gly-Xxx-Pro/Hyp (SEQ ID NO:3) polypeptide sequence that is exposed on a tumor, wherein Xxx is an amino acid other than Gly, Pro, or Hyp”. The amendment changes the scope of the invention such that any patient that comprises a tumor sample that expresses the CCNG1 gene is a patient with a cancer that is responsive specifically to an inhibitor that comprises a 
The specification describes a method wherein a patient that has a tumor sample that expresses the CCNG1 gene is diagnosed with a cancer that is responsive to an inhibitor of CCNG1 and then administering generically an inhibitor to the patient in an effective amount. The difference between the teachings in the disclosure and that which is presently claimed is all and any patient that expresses the CCNG1 gene is diagnosed with a cancer that is specifically responsive to an inhibitor that comprises a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from Trp-Arg-Glu-Pro-Ser-Phe-Met-Ala-Leu-Ser (SEQ ID NO:1) or Trp-Arg-Glu-Pro-Gly-Arg-Met-Glu-Leu-Asn (SEQ ID NO:2), the binding peptide configured to bind a Gly-Xxx-Pro/Hyp-Ala-Xxx-Pro/Hyp-Gly-Xxx-Pro/Hyp (SEQ ID NO:3) polypeptide sequence that is exposed on a tumor. Although the specification supports generically diagnosing a patient with a cancer that is responsive to a CCNG1 inhibitor when CCNG1 gene expression is present in the test tumor sample, the specification does not support specifically diagnosing any and all patients with a cancer that is responsive to an inhibitor comprising a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from SEQ ID NOs: 1 or 2 wherein the binding peptide is configured to bind the polypeptide sequence of SEQ ID NO: 3 that is exposed on a tumor when the patient’s tumor sample expressed the CCNG1 gene. There is no support that all patients that have tumors that express the CCNG1 gene have a cancer that is responsive to an inhibitor that comprises a binding peptide comprising a polypeptide sequence 1 teaches Phase 2 studies are planned to identify patients who are likely to respond favorably and/or benefit most to DeltaRex-G therapy by correlating CCNG1 expression levels and treatment outcome parameters in cancer patients treated with DeltaRex-G.
Therefore, claims 1, 2, 4, and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicants may overcome the rejection with an amendment such as the following:

detecting whether Cyclin G1 (CCNGI) gene expression is present in the tumor sample; diagnosing the patient with a CCNG1 inhibitor-responsive cancer when the presence of CCNG] gene expression in the tumor sample is detected; and 
administering an effective amount of a CCNG1 inhibitor to the diagnosed patient, wherein the CCNG1 inhibitor comprises a binding peptide comprising a polypeptide sequence having at least 90% sequence identity to a polypeptide selected from Trp-Arg-Glu-Pro-Ser-Phe-Met-Ala-Leu-Ser (SEQ ID NO: 1) or Trp-Arg-Glu-Pro-Gly-Arg-Met-Glu-Leu-Asn (SEQ ID NO:2), the binding peptide configured to bind a Gly-Xxx-Pro/Hyp-Ala-Xxx-Pro/Hyp-Gly-Xxx-Pro/Hyp (SEQ ID NO:3) polypeptide sequence that is exposed on a tumor, wherein Xxx is an amino acid other than Gly, Pro, or Hyp.

The rejection is maintained, but has been modified as necessitated by amendment. Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 is directed to peptide sequences comprising at least 90% of SEQ ID NOs: 22-25 that block the cell cycle (cell cycle blocking peptide). The specification discloses the reduction to practice of four species within the claimed genuses of peptide sequences comprising at least 90% 
Response to Arguments: In the remarks filed June 17, 2021, Applicants assert that an ordinary skilled artisan, can recognized peptides having at least 90% sequence identity will preserve the function of the peptide to have cell cycle blocking abilities due to the high sequence identity. See pages 7-8. Applicants; argument has been fully considered but it is not found persuasive. A single point mutation can change the structure and function of a peptide/protein. The specification does not teach any other peptides that block the cell cycle that fall within the 
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants assert the disclosure of Hall et al. generally refers to a binding peptide that has an amino acid sequence that binds to collagen and the particular collagen sequence shown in SEQ ID NO: 3 is not disclosed in Hall et al., therefore, the claims are unobvious over the teachings of Gordon et al. in view of Hall et al. See pages 8-9 in the remarks filed June 17, 2021. Applicants’ argument is not found persuasive because Hall et al. teach the cyclin G1 inhibitor Rexin-G. Applicants refer to Rexin-G as DeltaRex-G (see paragraph in the specification), therefore, the structures of Rexin-G and DeltaRex-G have to be the same and thus, so does the function of the compounds because function and structure of a compound cannot be separated. Therefore, Rexin-G must necessarily be configured to bind a polypeptide sequence of SEQ ID NO: 3 exposed on surface of the tumor like DeltaRex-G unless DeltaRex-G does not have the function. 
Although the argument is not found persuasive, the rejections of claims 1, 6-9, 13, 14 and 18 under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003), claims 2-5 under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003) as applied to claim 1 and in further view of Hall et al. (US 
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ravicz, J.; Szeto, C.; Reddy, S.; Chawla, S.; Morse, M.; Gordon, E. Enhanced Expression of Human Cyclin G1 (CCNG1) in Tumors, a Novel Biomarker in Development for Cancer Therapy/Gene Therapy. Preprints 2021, 2021030213 (doi: 10.20944/preprints202103.0213.v1). See e.g., the abstract.